Case 2:20-cv-10283-CAS-JC Document 30 Filed 06/08/21 Page 1 of 4 Page ID #:168



 1 Ralph S. LaMontagne, Jr. [State Bar No. 91536]
   rlamontagne@l-a-lawoffices.com
 2 Eric A. Amador [State Bar No. 143395]
   eamador@l-a-lawoffices.com
 3 Thomas T. Carpenter [State Bar No. 98051]
   tcarpenter@l-a-lawoffices.com
 4 LaMONTAGNE & AMADOR LLP
   150 S. Los Robles Avenue, Suite 940
 5 Pasadena, California 91101
 6 Telephone: (626) 765-6800
   Facsimile: (626) 765-6801
 7
   Attorneys for Defendant
 8 VENTURE TRAVEL, L.L.C., doing business as
   TAQUAN AIR
 9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13 CYNTHIA A. COLER, as Personal        )          Case No. 2:20-cv-10283-CAS-JC
   Representative and Administrator of  )
14 the Estate of Cassandra J. Webb,     )
   and on behalf of CALEB J. WEBB       )          STIPULATION FOR DISMISSAL
15 and DUSTIN M. WEBB, the Sole         )          OF ACTION WITH PREJUDICE
   Surviving Heirs of Decedent,         )
16 Cassandra J. Webb,                   )          (Fed.R.Civ.P. 41)
                                        )
17                Plaintiffs,           )
                                        )
18         vs.                          )
                                        )
19   PRINCESS CRUISE LINES, LTD., doing )
     business as PRINCESS CRUISES;      )
20   VENTURE TRAVEL, LLC, doing         )
     business as TAQUAN AIR, and        )
21   MOUNTAIN AIR SERVICE, LLC,         )
                                        )
22                Defendants.           )
                                        )
23                                      )
                                        )
24                                      )
25
26
27
28

              Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242236
Case 2:20-cv-10283-CAS-JC Document 30 Filed 06/08/21 Page 2 of 4 Page ID #:169



 1            The undersigned parties, who are all the parties to this action, namely,
 2 plaintiffs, Cynthia A. Coler, as personal representative and administrator of the
 3 Estate of Cassandra J. Webb, and on behalf of Caleb J. Webb and Dustin M. Webb,
 4 the sole surviving heirs of decedent, Cassandra J. Webb, and defendants, Princess
 5 Cruise Lines, Ltd., dba Princess Cruises, Venture Travel, LLC, dba Taquan Air, and
 6 Mountain Air Service, LLC, dba Mountain Air, hereby STIPULATE, pursuant to
 7 Fed.R.Civ.P. 41, to the dismissal of this action, with prejudice, with each party
 8 bearing said party’s own fees and costs.
 9
     Dated: June 8, 2021                      BAUM HEDLUND ARISTEI & GOLDMAN,
10
                                              P.C.
11
                                               By: /s/ Clay Robbins, III
12
                                                   Ronald L.M. Goldman
13                                                 Clay Robbins, III
                                                   Attorneys for Plaintiffs
14
                                                   CYNTHIA A. COLER, as Personal
15                                                 Representative and Administrator of the
                                                   Estate of Cassandra J. Webb, and on
16
                                                   behalf of CALEB J. WEBB and DUSTIN
17                                                 M. WEBB, the Sole Surviving Heirs of
18                                                 Decedent, Cassandra J. Webb

19 Dated: June 8, 2021                        FLYNN, DELICH & WISE LLP
20                                             By: /s/ Nicholas S. Politis
21                                                 Nicholas S. Politis
                                                   Attorneys for Defendant
22                                                 PRINCESS CRUISE LINES, LTD.,
23                                                 doing business as PRINCESS CRUISES
24 Dated: June 8, 2021                         WORTHE HANSON & WORTHE
25
                                               By: /s/ John Hanson
26                                                 John Hanson
27                                                 Attorneys for Defendant
                                                   MOUNTAIN AIR SERVICE, LLC,
28                                                 doing business as MOUNTAIN AIR
                                                  1
                 Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242236
Case 2:20-cv-10283-CAS-JC Document 30 Filed 06/08/21 Page 3 of 4 Page ID #:170



 1 Dated: June 8, 2021                     LaMONTAGNE & AMADOR LLP
 2
                                           By: /s/ Ralph S. LaMontagne, Jr.
 3                                             Ralph S. LaMontagne, Jr.
                                               Eric A. Amador
 4
                                               Thomas T. Carpenter
 5                                             Attorneys for Defendant
                                               VENTURE TRAVEL, L.L.C., doing
 6
                                               business as TAQUAN AIR
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
              Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242236
Case 2:20-cv-10283-CAS-JC Document 30 Filed 06/08/21 Page 4 of 4 Page ID #:171



 1                                         ATTESTATION
 2
              Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
 3
     and on whose behalf the filing is submitted, concur in the content of this filing and
 4
     have authorized this filing.
 5
 6 Dated: June 8, 2021                          LaMONTAGNE & AMADOR LLP
 7
                                                By: /s/ Ralph S. LaMontagne, Jr.
 8                                                  Ralph S. LaMontagne, Jr.
 9                                                  Eric A. Amador
                                                    Thomas T. Carpenter
10                                                  Attorneys for Defendant
11                                                  VENTURE TRAVEL, L.L.C., doing
                                                    business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                  Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242236
